Name: Commission Regulation (EEC) No 1808/78 of 28 July 1978 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/68 Official Journal of the European Communities 29 . 7 . 78 COMMISSION REGULATION (EEC) No 1808/78 of 28 July 1978 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vege ­ tables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977, on the common organiza ­ tion of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 11 52/78 (2), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vege ­ tables (3 ), provides that for the 1978/79 marketing year processing contracts for tomatoes may be concluded unil 31 July 1978 ; whereas because of the date of publication of the said Regulation , there is risk that certain traders may not be able to meet the time limit for concluding contracts for tomatoes ; whereas the said time limit should therefore be extended to 31 August 1978 ; Whereas, in order to facilitate the correct application of the aid system set up by Article 3a of Regulation (EEC) No 516/77 it is necessary to specify the notion of producer of basic materials for processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1530/78 is hereby amended as follows : 1 . The following subparagraph is added to paragraph 1 : 'For the purposes of this Regulation, "the producer" means any legal or natural person who grows on his land the raw materials intended to be used for manufacturing the products listed in Annex I A to Regulation (EEC) No 516/77.' 2 . In the second line of the second subparagraph of paragraph 2, the date '31 July 1978 ' shall read '31 August 1978 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 179, 1 . 7. 1978, p. 21 .